DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 5,249,659).
Fukushima discloses a torque fluctuation inhibiting device comprising: an input member (3, 4) disposed to be rotatable, the input member (3, 4) including a pair of input plates (3, 4), the pair of input plates (3, 4) axially aligned (see Fig 1); an elastic member (30) held by the pair of input plates (3, 4); a mass body (23) disposed to be rotated with the input member (3, 4) and be rotatable relative to the input member (3, 4); and a centrifugal element (40) disposed between the pair of input plates (3, 4), the centrifugal element (40) disposed to be radially movable by a centrifugal force acting thereon in rotation of the input member (3, 4), and the centrifugal element (40) disposed radially outside (see Fig 2) the elastic member (30).
Re claim 2, wherein the input member (3, 4) further includes a plurality of guide members (41), the plurality of guide members (41) disposed between the pair of input plates (3, 4), the plurality of guide members (41) configured to guide the centrifugal element )40).
	Re claim 6, Fukushima discloses a torque fluctuation inhibiting device comprising: an input member (3, 4) disposed to be rotatable, the input member including a pair of input plates (3, 4) , the pair of input plates (3, 4) axially aligned (see Fig 1); an elastic member (30) held by the pair of input plates (3, 4); a mass body (11) disposed to be rotated with the input member (3, 4) and be rotatable relative to the input member (3, 4) without being sandwiched by the pair of input plates (3, 4); and a centrifugal element (40) disposed between the pair of input plates (3, 4), the centrifugal element (40) disposed to be radially movable by a centrifugal force acting thereon in rotation of the input member (3, 4).
Allowable Subject Matter
Claim 7 is allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656